Per Curiam :
The plaintiff below gave evidence of an undoubted legal title, regular on its face, to the land in question. The defendants, sought to overthrow this by proving an equitable title in themselves. The burden of this proof was cast on them. If all the *336evidence they offered was insufficient to defeat the legal title, there was no error in rejecting it.
This legal title was acquired by a purchase at sheriff’s sale on the foreclosure of a mortgage. There was no offer to show that, at the execution thereof, the mortgagee had any notice of the equities now set up.
It follows the evidence offered by the plaintiffs in error was properly rejected.
Judgment affirmed.